I was one of the Court that decided the case of Jones v. Jones,6 N.C. 150. I was in the minority; but I consider myself bound by that decision, because many estates have been settled and are now held under it. On that account, in the present case, the real and personal property cannot be blended together.
Nor do I think that legacies given by the testator's will can be brought into the account under the law of distributions. As it appears that there were no advancements made by the testator in his lifetime, I think division can only be made of such property as the testator has made no disposition of, and as to which he died intestate. Let the judgment below be affirmed.
HENDERSON, J., concurred.
Cited: Ford v. Whedbee, 21 N.C. 21. *Page 42